UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7708



VINCENT BARR,

                                              Plaintiff - Appellant,

          versus


SOUTH  CAROLINA   DEPARTMENT   OF  PROBATION,
PAROLE, AND PARDON SERVICES; CURTIS KEELS,
Agent of SCDPPPS; STEVEN BENJAMIN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (CA-01-3175-2-22)


Submitted:   March 14, 2002                 Decided:   March 22, 2002


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vincent Barr, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Barr appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint and

denying reconsideration of that order. We have reviewed the record

and the district court’s opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.       Barr v. South

Carolina Dep’t of Probation, Parole & Pardon Servs., No. CA-01-

3175-2-22 (D.S.C. filed Sept. 12, 2001, entered Sept. 14, 2001; and

filed Feb. 7, 2002, entered Feb. 11, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2